DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1, 3-10, 12-18, and 21-22 have been allowed.
	Claims 2, 11, and 19-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lindsay N. Kandow on 07/19/2021.
	Amended claims below:
	Claims 12 have been amended, remaining claims are as filled on 07/13/2021.
	Claim.12 (Currently Amended) The method of claim 1, wherein the vehicle information includes GNSS data that is used to obtain a geographical location of the at least one vehicle, and wherein the GNSS data includes an elevation of the at least one vehicle and is obtained from the GNSS receiver installed in the at least one vehicle.
Allowable Subject Matter

The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 9-10) of 07/13/2021, amended claims filled on 07/13/2021 and closet prior art of record Leach (US20190291742A1).
Leach discloses the apparatus has an interface which receives area data and sensor data from multiple vehicle sensors. A processor is configured to extract road characteristics for a location from area data, predict expected sensor readings at location for the sensors based on road characteristics. The processor calculates dynamic limits for sensor data in response to expected sensor readings and determines a plausibility of sensor data received from interface when a vehicle reaches location. The sensor data is plausible if the sensor data is within dynamic limits and a confidence level of sensor data is adjusted in response to plausibility of sensor data.
In regards to claim 1, Leach either individually or in combination with other prior art fails to teach or render obvious obtaining vehicle information from at least one vehicle, the vehicle information is obtained from at least one of a global navigational satellite system (GNSS) receiver and one or more onboard vehicle sensors, and the GNSS receiver and the one or more onboard vehicle sensors are installed in the at least one vehicle; performing a first roadway bank angle determination process using the obtained vehicle information to obtain a first roadway bank angle, wherein the first roadway bank angle determination process is a vehicle-dynamics-based roadway bank angle determination process; performing a second roadway bank angle determination process using the obtained information to obtain a second roadway bank angle, wherein the second roadway bank angle determination process is an elevation-based roadway bank angle determination process; and updating a representative roadway bank angle based on the first roadway bank angle and the second roadway bank angle.
In regards to claim 21, Leach either individually or in combination with other prior art fails to teach or render obvious one or more onboard vehicle sensors; and a processor configured to: obtain first vehicle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662